DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 3-6, 8-12 and 14-16 (Currently Amended)
Claims 2, 7 and 13 (Original)
Claim 17 (Previously Presented)

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein the shaping unit includes a fifth diode and a seventh diode that are connected to one end and another end of a secondary side winding coil of the transformer, respectively, and connected to one end of the battery; and a sixth diode and eighth diode that are connected to another end of the battery and connected to the one end and the other end of the secondary side winding coil of the transformer, respectively, so as to shape an increased output voltage of the transformer for provision to the link unit.”, in combination with all other elements recited in claim 1.
Claims 2-5 and 10-13 are also allowed as they further limit allowed claim 1.
Regarding claim 6, prior arts do not suggest or teach, among other claimed allowable , in combination with all other elements recited in claim 6.
Claims 7-9 and 14-17 are also allowed as they further limit allowed claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG V BUI/Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 7, 2021